— Order unanimously reversed on the law without costs and matter remitted to Erie County Family *992Court for further proceedings, in accordance with the following memorandum: Family Court’s failure to comply with the nonwaivable provisions of section 321.3 of the Family Court Act before consenting to the entry of an admission requires reversal (see, Matter of Tomika M., 136 AD2d 951; Matter of Walter A., 104 AD2d 734; see also, Matter of Corey L., 133 AD2d 153). (Appeal from order of Erie County Family Court, Killeen, J. — juvenile delinquency.) Present — Doerr, J. P., Boomer, Green, Balio and Davis, JJ.